DETAILED ACTION
This office action is in response to the amendments filed on 02/21/2022.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2021 and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 15 in Remarks pg 8-12 on 02/21/2022 regarding the 35 USC 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in essence:
[a] Claims 1, 3, 5, and 6 have been amended to avoid interpretation under 35 USC 112(f).
In response to [a], Claims have only been amended to say “network device” instead of “device” and still are interpreted under 35 USC 112(f).  A device is still a generic placeholder that can be a substitute for “means” under prong (A) in the three prong test, and the term “network” does not amount to a sufficient structure for performing the claimed function under prong (C), therefore examiner maintains claim interpretation under 35 USC 112(f) for these limitations. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a first network device configured to send on first path, a plurality of first packets…” “a second network device communicatively coupled to the first network device and configured to… receive…calculate…select… determine…and send” and “wherein the first network device is further configured to: receive.. and determine” in claim 1.
“wherein the first network device is further configured to subtract” in Claim 3
“wherein the first network device is further configured to subtract” in Claim 5
“wherein the first network device is further configured to: calculate…and calculate” in Claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zigelboim et al. (hereinafter Zigel, US 9,787,461 B1) in view of Padmanabhan et al. (hereinafter Padmanabhan, US 2006/0215574 A1) further in view of Shalev et al. (US 10,742,555 A1).
Regarding Claim 1, Zigelboim discloses A round-trip time (RTT) evaluation system system (Zigel: Fig. 1 col.5 lines 29-35) comprising: 
a first network device (Zigel: Fig.1 200) configured to send, on a first path, a plurality of first packets comprising first timestamps (Zigel: fig. 2 302, col.6 lines 18-21 “During NDM procedure 300, DM packets 140 comprised in a DM session are exchanged through PSN 100 between source node 120 and reflector node 130 (block 302)” the first path being the link between source node 200 and reflector node 130 in Fig. 1. it can be seen in Fig. 1 that each DM packet carries a first time stamp T1.), 
wherein each packet of the first packets carries a respective timestamp of the first timestamps that indicates a sending time of the packet (Zigel Fig. 1 140A packet contains T1, the sending time. col.7 lines 19-21 “In an embodiment of the disclosure, a DM packet 140A transmitted in a forward direction from source node 120 comprises T1” each packet carries a time T1 based on the sending time of that DM packet.); 
and send, to the first network device, an acknowledgement (ACK) (Zigel: Fig. 1 140B)  comprising a respective timestamp of the first timestamps (Zigel: Fig. 1 140B contains T1) and ACK time information, wherein the ACK time information corresponds to a timestamps from a first time when the second network device receives the second packet (Zigel: Fig. 1 Fig. 1 140B  T2) to a second time (Zigel: Fig. 1 Fig. 1 140B  T3)  when the second network device sends the ACK (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T1, T2, and T3 in the DM packet back to the source device.), and 
wherein the first network device is further configured to: receive the ACK (Zigel: col.2 lines 46-59 “T4, the time of reception of the DM packet at the source node as measured by the source node clock” the source device receives the response message.); and 2Atty. Docket: 4747-91500 (86275901US04) 
determine a second measurement value of an RTT of the first path based on a respective timestamp of the first timestamps (Zigel col.3 lines 14-20, T1), the ACK time information (Zigel: col.3 lines 14-20, T3, and T2.), and a third timestamp indicating a third time when the first network device receives the ACK (Zigel: col.3 lines 14-20 T4 col.2 lines 46-59 “T4, the time of reception of the DM packet at the source node as measured by the source node clock”) (Zigel: col.3 lines 14-20. “From an adjusted timeset, a forward one-way delay (FOWD) (the time for a packet to travel from the source node to the reflector node) may be calculated as T2−T1, and a reverse one-way delay (ROWD) (the time for a packet to travel from the reflector node to the source node) may be calculated as T4−T3. A RTT may be calculated as (T4−T1)−(T3−T2).”).
However Zigel does not explicitly disclose and a second network device communicatively coupled to the first network device and configured to: receive the first packets; calculate first one-way delays (OWDs) of the first packets; select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets; determine, based on the first OWDs, a first measurement value of a second OWD of the second packet, wherein the first measurement value is equal to a first statistical value of the first OWDs; wherein the ACK time information corresponds to a duration from a first time when the second network device receives the second packet to a second time when the second network device sends the ACK; send, to the first network device, an acknowledgement (ACK) comprising the second timestamp; and determine a second measurement value of an RTT of the first path based on the second timestamp.
Padmanabhan discloses a second network device communicatively coupled to the first network device and configured to (Padmanabhan: a receiver device of a measurement system such as device 103 in Fig.1, that is communicatively connected to device 101, para.0045 “In particular, measurement systems according to embodiments of the invention estimate the idle time fraction by gathering samples of one-way delay (OWD) over the link. A process according to an embodiment of the invention for determining one way delay is shown in FIG. 3.”): 
receive the first packets (Padmanabhan: para.0045 “the sender sends a series of Poisson-spaced probes, each with a 20-byte payload containing a local timestamp.” packets are sent to the receiver device); 
calculate first one-way delays (OWDs) of the first packets (Padmanabhan: para.0045 “The receiver subtracts the sender's timestamp from the received time at step 303 to compute the OWD.” para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” a burst of 2-3 packet are sent and the OWD are calculated for each packet.); 
select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” the correct packet sample is selected based on the maximum OWD in the burst of packets, thereby selecting the timestamp associated with that packet along with it.); 
determine, based on the first OWDs, a first measurement value of a second OWD of the second packet, wherein the first measurement value is equal to a first statistical value of the first OWDs (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” in this case, based on all of the first OWDs of the 2-3 packets, a measurement value of the second packet is determined, i.e. the maximum OWD.  This is a statistical value of the first OWDs as it is the maximum of the three packets.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zigel with Padmanabhan in order to incorporate a second network device communicatively coupled to the first network device and configured to: receive the first packets; calculate first one-way delays (OWDs) of the first packets; select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets; determine, based on the first OWDs, a first measurement value of a second OWD of the second packet, wherein the first measurement value is equal to a first statistical value of the first OWDs, and apply the “second timestamp” as calculated in Padmanabhan to be used in the ACK and calculations of Zigel such that the round trip times are calculated using the time stamps of a particular packet of the burst of packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using the most accurate information from a correct packet sample as it is known that packets can slip through the cracks and provide a false OWD at times (Padmanabhan: para.0049-para.0050).
However Zigel-Padmanabhan does not explicitly disclose wherein the ACK time information corresponds to a duration from a first time when the second network device receives the second packet to a second time when the second network device sends the ACK.
Shalev discloses wherein the ACK time information corresponds to a duration from a first time when the second network device receives the second packet to a second time when the second network device sends the ACK (Shalev: col.7 lines 65-col.8 lines 35 “For example, the ALU 630 can be configured to, when an acknowledgment packet is being transmitted, subtract an embedded timestamp corresponding to T(pkt-receive) from a metadata timestamp corresponding to T(ack-send) to form a timing measurement corresponding to a receiver internal latency. Although the timing measurements correspond to lengths of time rather than time points, for convenience, and because the timing measurements can be injected into packets, such measurements are referred to herein as computed timestamps” col.13 lines 22-32 “ Additionally, although embodiments have been described in which timing measurements are injected into packets in order to communicate the timing measurements to another device, it is also feasible to transmit time points from which the timing measurements can be determined, rather than directly transmitting the timing measurements. For example, the receiver could, instead of computing and injecting the internal latency in step 916, inject T(pkt-receive) into the acknowledgment packet as an additional timestamp, thereby enabling the sender to compute the internal latency”  it can be seen above that Shalev shows calculating internal latency at the receiver side, and inserting this value in the acknowledgment packet or interchangeably inserting the timestamps, for accuracy in calculating RTT, as described in col.4 lines 44-49 “If the RTT 310 and the receiver internal latency 320 are known, then a total propagation time can be computed by subtracting the receiver internal latency 320 from the RTT 310. This total propagation time is a measure of the combined amount of time spent in-flight for the packet 205 and the packet 215.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zigel-Padmanabhan with Shalev and perform the simple substitution of inserting the timestamps to represent receiver side latency prior to sending a response in Zigel with that of the duration insertion to represent receiver side latency prior to sending a response in Shalev, thereby incorporating wherein the ACK time information corresponds to a duration from a first time when the second device receives the second packet to a second time when the second device sends the ACK.
The simple substitution of (timestamps of receiver side latency) for another (a duration of receiver side latency) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely the same calculation of an Accurate calculation of Round Trip Time that excludes the receiver side latency that both Zigel and Sharev performs (Zigel: col.3 lines 14-20 and Shalev col.4 lines 44-49)

Regarding Claim 2, Zigel-Padmanabhan-Shalev discloses claim 1 as set forth above.
Zigel further discloses wherein the ACK time information comprises a fourth timestamp (Zigel: Fig. 1 Fig. 1 140B  T2) indicating the first time and a fifth timestamp (Zigel: Fig. 1 Fig. 1 140B  T3) indicating the second time  (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T1, T2, and T3 in the DM packet back to the source device.).

Regarding Claim 3, Zigel- Padmanabhan -Shalev discloses claim 2 as set forth above.
Zigel further discloses wherein the first network device is further configured to subtract both the sending time (Zigel: col.3 lines 14-20 T1) and a difference between the fifth timestamp (Zigel: col.3 lines 14-20 T3) and the fourth timestamp (Zigel: col.3 lines 14-20 T2) from the third time (Zigel: col.3 lines 14-20 T4) to obtain the second measurement value (Zigel: col.3 lines 14-20. “From an adjusted timeset, a forward one-way delay (FOWD) (the time for a packet to travel from the source node to the reflector node) may be calculated as T2−T1, and a reverse one-way delay (ROWD) (the time for a packet to travel from the reflector node to the source node) may be calculated as T4−T3. A RTT may be calculated as (T4−T1)−(T3−T2).” the second measurement value of a round trip time is calculated via (T4−T1)−(T3−T2)).

Regarding Claim 4, Zigel- Padmanabhan -Shalev discloses claim 1 as set forth above.
Zigel further discloses wherein the ACK time information comprises a first time segment indicating the duration (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T2, and T3 in the DM packet back to the source device. the time window of T2 and T3 defines the start and end of a duration between receiving the packet and sending the response packet. ).

Regarding Claim 5, Zigel- Padmanabhan -Shalev discloses claim 4 as set forth above.
Zigel further discloses wherein the first network device is further configured to subtract both the sending time (Zigel: col.3 lines 14-20 T1) and the first time segment (Zigel: col.3 lines 14-20 T3-T2)  from the third time (Zigel: col.3 lines 14-20 T4) to obtain the second measurement value (Zigel: col.3 lines 14-20. “From an adjusted timeset, a forward one-way delay (FOWD) (the time for a packet to travel from the source node to the reflector node) may be calculated as T2−T1, and a reverse one-way delay (ROWD) (the time for a packet to travel from the reflector node to the source node) may be calculated as T4−T3. A RTT may be calculated as (T4−T1)−(T3−T2).” the second measurement value of a round trip time is calculated via (T4−T1)−(T3−T2)).

Regarding Claim 6, Zigel- Padmanabhan -Shalev discloses claim 1 as set forth above.
Zigel further discloses wherein the first network device is further configured to: 
calculate, based on a plurality of ACKs collected within a first time window (Zigel: col.4 lines 40-59 “For each DM packet of the DM session”), a plurality of third measurement values of the RTT (Zigel: col.4 lines 40-59 “times T1 as measured by the source node clock, T2′ as measured by the reflector node clock, T3′ as measured by the reflector node clock, and T4 as measured by the source node clock of timeset T1, T2′, T3′, T4 are sent to the reference node. In an embodiment of the disclosure, the first and second virtual clock states may be used to converted the times in the timeset to generate and adjusted timeset with times T1″, T2″, T3″, and T4″ that are all in accordance with the reference clock. With the adjusted timeset, FOWD may be estimated by T2″−T1″ and the ROWD by T4″−T3″, and the RTT by T4″−T1″−(T3″−T2″). For a given DM packet, one or more of the above measurements (FOWD, ROWD and RTT) may be used to calculate its respective average and/or other statistics.” the RTT for each packet during the duration of the session are calculated.); and 
calculate a second statistical value corresponding to the third measurement values (Zigel: col.4 lines 40-59 “ With the adjusted timeset, FOWD may be estimated by T2″−T1″ and the ROWD by T4″−T3″, and the RTT by T4″−T1″−(T3″−T2″). For a given DM packet, one or more of the above measurements (FOWD, ROWD and RTT) may be used to calculate its respective average and/or other statistics. “).

Regarding Claim 7, Zigel- Padmanabhan -Shalev discloses claim 6 as set forth above.
Zigel further discloses wherein the first statistical value and the second statistical value are of a common type, and wherein the common type is one of a maximum value, a minimum value, or an average value (Zigel: col.3 lines 20-26 “In an embodiment of the disclosure, RTT, the FOWD and/or the ROWD may be calculated for each DM packet in the DM session. The delay times may vary from packet to packet. The NDM method optionally comprises calculating statistics of these measurements, such as the average, minimum, maximum, standard deviation, and percentiles” the rtt statistics and FOWD statistics, the forward one way delay, of average minimum and maximum are calculated).

Regarding Claim 8, Zigel- Padmanabhan -Shalev discloses claim 6 as set forth above.
Zigel further discloses wherein the first statistical value is a minimum OWD in the first OWDs, and wherein the second statistical value is a minimum RTT in the third measurement values (Zigel: col.3 lines 20-26 “In an embodiment of the disclosure, RTT, the FOWD and/or the ROWD may be calculated for each DM packet in the DM session. The delay times may vary from packet to packet. The NDM method optionally comprises calculating statistics of these measurements, such as the average, minimum, maximum, standard deviation, and percentiles” the rtt statistics and FOWD statistics, the forward one way delay, of minimum values are calculated).

Regarding Claim 9 Zigel discloses A round-trip time (RTT) evaluation method (Zigel: Fig. 1 col.5 lines 29-35) implemented by a second device (Zigel: Fig. 1 130), 
wherein the RTT evaluation method comprises: receiving, from a first device (Zigel: Fig.1 200) and on a first path (Zigel: col.6 18-21, and Fig. 1, shows they are connected and communicating via network 100.), a plurality of first packets comprising first timestamps, 
wherein each packet of the first packets carries a respective timestamp of the first timestamps that indicates a sending time of the packet (Zigel Fig. 1 140A packet contains T1, the sending time. col.7 lines 19-21 “In an embodiment of the disclosure, a DM packet 140A transmitted in a forward direction from source node 120 comprises T1”); 
sending an acknowledgement (ACK) (Zigel: Fig. 1 140B) to the first device to evaluate an RTT of the first path based on the ACK (Zigel: col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” col.3 lines 14-20. “From an adjusted timeset, a forward one-way delay (FOWD) (the time for a packet to travel from the source node to the reflector node) may be calculated as T2−T1, and a reverse one-way delay (ROWD) (the time for a packet to travel from the reflector node to the source node) may be calculated as T4−T3. A RTT may be calculated as (T4−T1)−(T3−T2).” the information in the packet, T1, T2, and T3 are for calculating RTT.), 
wherein the ACK comprises a respective timestamp of the first timestamps (Zigel: Fig. 1 140B contains T1) 
and ACK time information, and wherein the ACK time information corresponds to a timestamps from a first time when the second device receives the second packet (Zigel: Fig. 1 Fig. 1 140B  T2)  to a second time when the second device sends the ACK (Zigel: Fig. 1 Fig. 1 140B  T3) (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T1, T2, and T3 in the DM packet back to the source device.).
However Zigel does not explicitly disclose calculating first one-way delays (OWDs) of the first packets; selecting, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets; 4Atty. Docket: 4747-91500 (86275901US04) determining, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs; and wherein the ACK comprises the second timestamp; wherein the ACK time information corresponds to a duration from a first time when the second device receives the second packet to a second time when the second device sends the ACK.
Padmanabhan discloses calculating first one-way delays (OWDs) of the first packets (Padmanabhan: para.0045 “The receiver subtracts the sender's timestamp from the received time at step 303 to compute the OWD.” para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” a burst of 2-3 packet are sent and the OWD are calculated for each packet.); 
selecting, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” the correct packet sample is selected based on the maximum OWD in the burst of packets, thereby selecting the timestamp associated with that packet along with it.); 4Atty. Docket: 4747-91500 (86275901US04) 
determining, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” in this case, based on all of the first OWDs of the 2-3 packets, a measurement value of the second packet is determined, i.e. the maximum OWD.  This is a statistical value of the first OWDs as it is the maximum of the three packets.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zigel with Padmanabhan in order to incorporate calculating first one-way delays (OWDs) of the first packets; selecting, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets; 4Atty. Docket: 4747-91500 (86275901US04) determining, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs, and apply the “second timestamp” as calculated in Padmanabhan to the ACK of Zigel such that the round trip times are calculated using the time stamps of a particular packet of the burst of packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using the most accurate information from a correct packet sample as it is known that packets can slip through the cracks and provide a false OWD at times (Padmanabhan: para.0049-para.0050).
However Zigel-Padmanabhan does not explicitly disclose wherein the ACK time information corresponds to a duration from a first time when the second device receives the second packet to a second time when the second device sends the ACK.
Shalev discloses wherein the ACK time information corresponds to a duration from a first time when the second network device receives the second packet to a second time when the second network device sends the ACK (Shalev: col.7 lines 65-col.8 lines 35 “For example, the ALU 630 can be configured to, when an acknowledgment packet is being transmitted, subtract an embedded timestamp corresponding to T(pkt-receive) from a metadata timestamp corresponding to T(ack-send) to form a timing measurement corresponding to a receiver internal latency. Although the timing measurements correspond to lengths of time rather than time points, for convenience, and because the timing measurements can be injected into packets, such measurements are referred to herein as computed timestamps” col.13 lines 22-32 “ Additionally, although embodiments have been described in which timing measurements are injected into packets in order to communicate the timing measurements to another device, it is also feasible to transmit time points from which the timing measurements can be determined, rather than directly transmitting the timing measurements. For example, the receiver could, instead of computing and injecting the internal latency in step 916, inject T(pkt-receive) into the acknowledgment packet as an additional timestamp, thereby enabling the sender to compute the internal latency”  it can be seen above that Shalev shows calculating internal latency at the receiver side, and inserting this value in the acknowledgment packet or interchangeably inserting the timestamps, for accuracy in calculating RTT, as described in col.4 lines 44-49 “If the RTT 310 and the receiver internal latency 320 are known, then a total propagation time can be computed by subtracting the receiver internal latency 320 from the RTT 310. This total propagation time is a measure of the combined amount of time spent in-flight for the packet 205 and the packet 215.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zigel-Padmanabhan with Shalev and perform the simple substitution of inserting the timestamps to represent receiver side latency prior to sending a response in Zigel with that of the duration insertion to represent receiver side latency prior to sending a response in Shalev, thereby incorporating wherein the ACK time information corresponds to a duration from a first time when the second device receives the second packet to a second time when the second device sends the ACK.
The simple substitution of (timestamps of receiver side latency) for another (a duration of receiver side latency) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely the same calculation of an Accurate calculation of Round Trip Time that excludes the receiver side latency that both Zigel and Sharev performs (Zigel: col.3 lines 14-20 and Shalev col.4 lines 44-49)

Regarding Claim 10, Zigel- Padmanabhan -Sharev discloses claim 9 as set forth above.
Zigel further discloses wherein the ACK time information comprises a third timestamp (Zigel: Fig. 1 Fig. 1 140B  T2) indicating the first time and a fourth timestamp (Zigel: Fig. 1 Fig. 1 140B  T3) indicating the second time  (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T1, T2, and T3 in the DM packet back to the source device.).

Regarding claim 11, Zigel- Padmanabhan -Sharev discloses claim 9 as set forth above.
Zigel further discloses wherein the ACK time information comprises a first time segment indicating the duration (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T2, and T3 in the DM packet back to the source device. the time window of T2 and T3 defines the start and end of a duration between receiving the packet and sending the response packet. ).

Regarding Claim 12, Zigel- Padmanabhan -Sharev discloses claim 9 as set forth above.
Zigel further discloses wherein a type of the statistical value is a maximum value (Zigel: col.3 lines 20-26 “In an embodiment of the disclosure, RTT, the FOWD and/or the ROWD may be calculated for each DM packet in the DM session. The delay times may vary from packet to packet. The NDM method optionally comprises calculating statistics of these measurements, such as the average, minimum, maximum, standard deviation, and percentiles” the maximum value of one way delays are calculated).

Regarding Claim 13, Zigel- Padmanabhan -Sharev discloses claim 9 as set forth above.
Zigel further discloses wherein a type of the statistical value is a minimum value (Zigel: col.3 lines 20-26 “In an embodiment of the disclosure, RTT, the FOWD and/or the ROWD may be calculated for each DM packet in the DM session. The delay times may vary from packet to packet. The NDM method optionally comprises calculating statistics of these measurements, such as the average, minimum, maximum, standard deviation, and percentiles” the minimum value of one way delays are calculated).

Regarding Claim 14, Zigel- Padmanabhan -Sharev discloses claim 9 as set forth above.
Zigel further discloses wherein a type of the statistical value is a average value (Zigel: col.3 lines 20-26 “In an embodiment of the disclosure, RTT, the FOWD and/or the ROWD may be calculated for each DM packet in the DM session. The delay times may vary from packet to packet. The NDM method optionally comprises calculating statistics of these measurements, such as the average, minimum, maximum, standard deviation, and percentiles” the average value of one way delays are calculated).

Regarding Claim 15 Zigel discloses A round-trip time (RTT) evaluation apparatus (Zigel: Fig. 1 130) comprising: 
a communications interface (Zigel: col.3 line 53-55 each node has a port for receiving and sending packets.); 
a storage medium configured to store instructions (Zigel col.4 lines 60-65); and 
a processing circuit coupled to the storage medium, wherein the instructions cause the processing circuit to be configured (Zigel col.4 lines 60-65) to: 
receive (Zigel: Fig.1 200), using the communications interface (Zigel: col.3 line 53-55 each node has a port for receiving and sending packets.)and from a first device on a first path (Zigel: col.6 18-21, and Fig. 1, shows they are connected and communicating via network 100.), a plurality of first packets (Zigel: col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′,.” the reflector node receives the packets, as seen in Fig. 1) 
comprising first timestamps, wherein each packet of the first packets comprises a respective timestamp of the first timestamps that indicates a sending time of the packet (Zigel Fig. 1 140A packet contains T1, the sending time. col.7 lines 19-21 “In an embodiment of the disclosure, a DM packet 140A transmitted in a forward direction from source node 120 comprises T1”); 
send, using the communications interface (Zigel: col.3 line 53-55 each node has a port for receiving and sending packets.), an acknowledgement (ACK) (Zigel: Fig. 1 140B) to the first device to evaluate an RTT of the first path based on the ACK (Zigel: col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” col.3 lines 14-20. “From an adjusted timeset, a forward one-way delay (FOWD) (the time for a packet to travel from the source node to the reflector node) may be calculated as T2−T1, and a reverse one-way delay (ROWD) (the time for a packet to travel from the reflector node to the source node) may be calculated as T4−T3. A RTT may be calculated as (T4−T1)−(T3−T2).” the information in the packet, T1, T2, and T3 are for calculating RTT.), 
wherein the ACK comprises a respective timestamp of the first timestamps (Zigel: Fig. 1 140B contains T1) and
ACK time information, and wherein the ACK time information corresponds to timestamps from a first time when the RTT evaluation apparatus receives the second packet (Zigel: Fig. 1 Fig. 1 140B  T2) to a second time when the RTT evaluation apparatus sends the ACK (Zigel: Fig. 1 Fig. 1 140B  T3) (Zigel: Fig. 1 packet 140 B contains T1, T2 and T3.  col.2 lines 46-59 “the time of reception of the DM packet at the reflector node as measured by the reflector node clock; T3′, the time of transmission of the DM packet from the reflector node as measured by the reflector node clock; T4, the time of reception of the DM packet at the source node as measured by the source node clock. These times are optionally inserted into the DM packet by the nodes involved.” The reflector node inserts T1, T2, and T3 in the DM packet back to the source device.).
However Zigel does not explicitly disclose calculate first one-way delays (OWDs) of the first packets; select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets;  determine, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs; and 6Atty. Docket: 4747-91500 (86275901US04) wherein the ACK comprises the second timestamp; and wherein the ACK time information corresponds to a duration from a first time when the RTT evaluation apparatus receives the second packet to a second time when the RTT evaluation apparatus sends the ACK.
Padmanabhan discloses calculate first one-way delays (OWDs) of the first packets (Padmanabhan: para.0045 “The receiver subtracts the sender's timestamp from the received time at step 303 to compute the OWD.” para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” a burst of 2-3 packet are sent and the OWD are calculated for each packet.); 
select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” the correct packet sample is selected based on the maximum OWD in the burst of packets, thereby selecting the timestamp associated with that packet along with it.);  
determine, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs (Padmanabhan: para.0050 “In an embodiment of the invention, this problem is alleviated by sending probes in small bunches, for example two or three packets, of back-to-back packets and pick the maximum OWD in each bunch as the correct sample.” in this case, based on all of the first OWDs of the 2-3 packets, a measurement value of the second packet is determined, i.e. the maximum OWD.  This is a statistical value of the first OWDs as it is the maximum of the three packets.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zigel with Padmanabhan in order to incorporate calculate first one-way delays (OWDs) of the first packets; select, based on the first OWDs, a second timestamp of the first timestamps that corresponds to a second packet of the first packets; determine, based on the first OWDs, a measurement value of a second OWD of the second packet, wherein the measurement value is equal to a statistical value of the first OWDs, and apply the “second timestamp” as calculated in Padmanabhan to the ACK and calculations of Zigel such that the round trip times are calculated using the time stamps of a particular packet of the burst of packets.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of using the most accurate information from a correct packet sample as it is known that packets can slip through the cracks and provide a false OWD at times (Padmanabhan: para.0049-para.0050).
 However Zigel-Padmanabhan does not explicitly disclose wherein the ACK time information corresponds to a duration from a first time when the RTT evaluation apparatus receives the second packet to a second time when the RTT evaluation apparatus sends the ACK.
Shalev discloses wherein the ACK time information corresponds to a duration from a first time when the RTT evaluation apparatus receives the second packet to a second time when the RTT evaluation apparatus sends the ACK (Shalev: col.7 lines 65-col.8 lines 35 “For example, the ALU 630 can be configured to, when an acknowledgment packet is being transmitted, subtract an embedded timestamp corresponding to T(pkt-receive) from a metadata timestamp corresponding to T(ack-send) to form a timing measurement corresponding to a receiver internal latency. Although the timing measurements correspond to lengths of time rather than time points, for convenience, and because the timing measurements can be injected into packets, such measurements are referred to herein as computed timestamps” col.13 lines 22-32 “ Additionally, although embodiments have been described in which timing measurements are injected into packets in order to communicate the timing measurements to another device, it is also feasible to transmit time points from which the timing measurements can be determined, rather than directly transmitting the timing measurements. For example, the receiver could, instead of computing and injecting the internal latency in step 916, inject T(pkt-receive) into the acknowledgment packet as an additional timestamp, thereby enabling the sender to compute the internal latency”  it can be seen above that Shalev shows calculating internal latency at the receiver side, and inserting this value in the acknowledgment packet or interchangeably inserting the timestamps, for accuracy in calculating RTT, as described in col.4 lines 44-49 “If the RTT 310 and the receiver internal latency 320 are known, then a total propagation time can be computed by subtracting the receiver internal latency 320 from the RTT 310. This total propagation time is a measure of the combined amount of time spent in-flight for the packet 205 and the packet 215.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zigel-Padmanabhan with Shalev and perform the simple substitution of inserting the timestamps to represent receiver side latency prior to sending a response in Zigel with that of the duration insertion to represent receiver side latency prior to sending a response in Shalev, thereby incorporating wherein the ACK time information corresponds to a duration from a first time when the second device receives the second packet to a second time when the second device sends the ACK.
The simple substitution of (timestamps of receiver side latency) for another (a duration of receiver side latency) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely the same calculation of an Accurate calculation of Round Trip Time that excludes the receiver side latency that both Zigel and Sharev performs (Zigel: col.3 lines 14-20 and Shalev col.4 lines 44-49)/

Regarding Claims 16-20, they do not teach nor further define over the limitations of claims 10-14, therefore claims 16-20 are rejection under the same rationale as claims 10-14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimonshi US 2008/0219164 A1 see Fig.2 and para.0054 shows one way delay being used for measure congestion state in a network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453